Citation Nr: 0838617	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
(OSA).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
August 1992, including service in Southwest Asia from October 
1990 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In March 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is of record.

This appeal was remanded for additional development in July 
2007.  The requested development has been completed, and the 
appeal has been returned to the Board for further 
consideration. 


FINDINGS OF FACT

1.  The service medical records do not reflect diagnosis of 
or treatment for OSA, but show complaints of insomnia and 
treatment for sinusitis. 

2.  The veteran and his wife have testified that the 
veteran's snoring increased in intensity during and shortly 
after active service, and that he experienced restless sleep 
that left him unrefreshed in the morning.  

3.  The veteran was diagnosed with OSA after a February 1998 
sleep study, and a February 2008 VA examiner has opined that 
it is as likely as not that this disability developed as a 
result of active service. 





CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
obstructive sleep apnea was incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) provides that VA has a duty to 
notify and duty to assist the veteran.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA is not applicable where further assistance 
would not aid the veteran in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A (a) (2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the veteran in substantiating his 
claim.

The veteran contends that he has developed sleep apnea as a 
result of his service in the Persian Gulf.  He believes that 
the dust and unknown chemicals he inhaled there have 
increased his snoring and led to the development of OSA.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's service medical records are negative for 
evidence of treatment for or diagnoses of obstructive sleep 
apnea.  However, the veteran complained of insomnia for the 
past month in October 1991.  An undated Report of Medical 
History also reflects complaints of insomnia.  Finally, the 
veteran was treated for sinusitis in March 1992.  

In his original claim for VA benefits submitted in February 
2004, the veteran said his sleep apnea began in September 
1992.  Private medical records reflect complaints of snoring 
starting in February 1997.

The private medical evidence includes a sleep study report 
dated in February 1998 that reflects a diagnosis of 
obstructive sleep apnea.  According to a history of the 
disorder with this record, the veteran said he snored for a 
number of years but that, after he returned from Desert 
Storm, seven years earlier, he noted that his snoring 
increased in intensity.  His wife described gasping and 
choking episodes.  He felt tired and lethargic when he awoke 
and had morning headaches.

An October 2004 signed statement from a VA psychiatrist and 
the director of the sleep laboratory at the VA medical center 
(VAMC) in Richmond, Virginia, is to the effect that the 
veteran was diagnosed with obstructive sleep apnea.

An October 2004 written statement from the veteran's wife is 
to the effect that he showed signs of sleep apnea at the time 
he was discharged from service in 1992.  Due to his loud 
snoring, in 1993, she encouraged him to see a physician.  It 
was also noted that the veteran often awoke at night choking 
and coughing that caused him to have headaches.  In 1997, she 
said that he was referred to a sleep disorder center and 
later diagnosed with obstructive sleep apnea.  See e.g., 
Jandreau v. Nicholson, 492 F.3d 1331 (Fed. Cir. 2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  See also Buchanan v. Nicholson, 451 
F.3d. 1331, 1335 (Fed. Cir. 2006) (to the effect that "lay 
evidence is one type of evidence that must be considered" and 
that "competent lay evidence can be sufficient in and of 
itself.")

During his March 2007 Board hearing, the veteran denied any 
sleep problems prior to entering service.  He said that while 
in service, he noticed that after a long period of duty, he 
would awake tired and lethargic with daily headaches.  The 
veteran said that, after service, he experienced difficulty 
driving because he fell asleep and that, during service, he 
once fell asleep while sitting behind the wheel of a 
forklift.  Further, he said that during the Gulf War, his 
tent mates said he snored loudly and teased him.  He denied a 
history of nose or facial trauma in service.  The veteran's 
wife testified that they met in March 1992, several months 
before his discharge.  She said he fell asleep rapidly and 
she noticed that his snoring got louder and more frequent 
such that it caused him to stop breathing and awaken, gasping 
for air.  She said that between 1992 and 1998 his symptoms of 
sleep difficulty worsened.

VA treatment records from March 2007 and June 2007 show that 
the veteran continued to be treated for sleep apnea, which 
was at least partly obstructive.  The veteran used a 
continuous positive airways pressure (CPAP) machine to sleep. 

The veteran was afforded a VA examination of his sleep 
disability in February 2008.  The claims folder was reviewed 
by the examiner, who noted the veteran's contentions 
regarding exposure to dust and toxins in the Persian Gulf, 
discussed the history of the veteran's snoring and other 
symptoms, and noted the 1998 diagnosis of OSA and the course 
of his subsequent treatment.  The examiner noted that the 
veteran sought care for sinus congestion and sleeping 
problems during service.  It was further noted that the 
veteran was exposed to environmental conditions that were 
irritative to the respiratory tract during service in the 
Gulf War.  A literature review noted an almost two fold 
increase in OSA among patients with chronic nocturnal nasal 
congestion, regardless of the cause.  Based on this 
information, as well as the reports of powerful snoring with 
apneic periods during service, the examiner opined that it 
was at least as likely as not that the OSA was caused by 
military service including exposure to dust and chemicals 
during the Persian Gulf War.  

The Board finds that entitlement to service connection for 
OSA is warranted.  Although this disability was not diagnosed 
until six years after the veteran's discharge from service, 
the service medical records do reflect treatment for 
congestion and insomnia.  The veteran's statements and 
testimony from his wife indicate that the veteran experienced 
powerful snoring with awakening during service.  The veteran 
gave a history of experiencing this problem since his return 
from the Persian Gulf to the February 1998 private examiner, 
which was six years before the veteran submitted his claim 
for service connection.  The Board notes that an initial 
diagnosis six years after discharge does not preclude a grant 
of service connection.  38 C.F.R. § 3.303(d).  The February 
2008 VA examiner, after a review of the veteran's symptoms 
and his medical history, opined that it was at least as 
likely as not that the veteran's OSA was caused by active 
service.  There is no other competent medical opinion to the 
contrary.  Therefore, entitlement to service connection for 
sleep apnea is established. 


ORDER

Entitlement to service connection for sleep apnea is granted. 

____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


